UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1019



ROSARIO A. FIORANI, JR.,

                                              Plaintiff - Appellant,

          versus


ALBERT J. LOWRY, Personally, and as agent for
IMPERIAL FINANCIAL SERVICES, INCORPORATED,
Previously EAI and ES, L.L.C.; BRADLEY LOUIS
BOOKE, Esquire,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-cv-
02878-RWT)


Submitted:   July 25, 2007                 Decided:   August 16, 2007


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rosario A. Fiorani, Jr., appeals the district court’s

order    dismissing      his     civil    complaint.      In     his   informal   and

supplemental briefs on appeal, Fiorani failed to address the

district court’s conclusion that his action was barred by the

doctrine    of    res    judicata.         Accordingly,     Fiorani     has   waived

appellate review of that issue.                See 4th Cir. R. 34(b) (“The Court

will    limit    its    review    to     the   issues   raised    in   the   informal

brief.”).       Accordingly, we affirm the district court’s order.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                          - 2 -